PER CURIAM.
This is an appeal from convictions for burglary and criminal mischief. Because the audiotapes of trial were blank and could not be transcribed, pursuant to Florida Rule of Appellate Procedure 9.200(f), the parties filed with this court a Stipulated Reconstructed Record of Trial which had been approved by the trial court. According to the stipulated statement, the state presented the testimony of only one witness at trial: the deputy sheriff who arrested appellant while responding to a report of a burglary at the Gretna Day Care center. The deputy testified as to his observations at the day care center and a statement made by D.P. Appellant contends that because the state presented no proof of ownership in another, an essential element of *287both burglary and criminal mischief, the evidence was insufficient to convict for the crimes charged. We agree and reverse based on In the Interest of M.M., 571 So.2d 112 (Fla. 4th DCA 1990).
REVERSED and REMANDED with directions to discharge appellant.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.